Electronically Filed
                                                    Supreme Court
                                                    SCAD-12-0000608
                                                    12-OCT-2012
                                                    08:38 AM


                       NO. SCAD-12-0000608

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                 JOAN PALMER DAVIS, Respondent.



                       ORIGINAL PROCEEDING
                        (ODC 12-025-9041)

                        ORDER OF DISBARMENT
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
   and Intermediate Court of Appeals Associate Judge Reifurth,
                  assigned by reason of vacancy)


          Upon consideration of the Office of Disciplinary

Counsel’s petition for issuance of a reciprocal discipline notice

to Respondent Joan P. Davis, the memorandum, affidavit, and

exhibits appended thereto, the materials submitted by Respondent

Davis on September 20, 2012, and the record, it appears the

Supreme Court of the State of Georgia disbarred Respondent Davis

from the practice of law in that state on February 27, 2012; this

court, on July 30, 2012, issued a notice and order requiring
Respondent Davis, in accordance with Rule 2.15(c) of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), to show cause

within 30 days of the service of the order as to why the same or

substantially equivalent discipline should not be imposed in the

State of Hawai#i and, in her response, Respondent Davis did not

establish any of the four grounds available under RSCH Rule

2.15(c)(1) – (4) to avoid reciprocal discipline in this

jurisdiction.   It further appears Respondent Davis neglected

client matters, failed to reasonably communicate with clients,

failed to properly withdraw from representation, made false

statements of material fact in connection with a disciplinary

matter, and engaged in professional conduct involving dishonesty,

fraud, deceit or misrepresentation, thereby violating the Hawai#i

Rules of Professional Conduct (HRPC) Rules 1.3, 1.4, 1.16,

8.1(b), and 8.4(d).   Therefore,

          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.15(c),

that Respondent Davis is disbarred from the practice of law in

the State of Hawai#i, effective thirty days after the date of

entry of this order, pursuant to RSCH Rule 2.16(c).

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai#i, Respondent Davis shall pay

all costs of these proceedings as approved upon timely submission




                                   2
of a bill of costs and an opportunity to respond thereto, as

prescribed by RSCH Rule 2.3(c).

          DATED:   Honolulu, Hawai#i, October 12, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Lawrence M. Reifurth




                                  3